Case 1:19-cv-11157 Document 1 Filed 12/05/19 Page 1 of 9




                                                       11157
Case 1:19-cv-11157 Document 1 Filed 12/05/19 Page 2 of 9
Case 1:19-cv-11157 Document 1 Filed 12/05/19 Page 3 of 9
Case 1:19-cv-11157 Document 1 Filed 12/05/19 Page 4 of 9
Case 1:19-cv-11157 Document 1 Filed 12/05/19 Page 5 of 9
Case 1:19-cv-11157 Document 1 Filed 12/05/19 Page 6 of 9
Case 1:19-cv-11157 Document 1 Filed 12/05/19 Page 7 of 9
                Case 1:19-cv-11157 Document 1 Filed 12/05/19 Page 8 of 9



          (c)     That judgment may be entered in favor of Plaintiff against Defendant on the Fifth

Cause of Action for the amount of $12,000.00, together with interest and costs and the disbursements

of this action;

          (d)     That this Court will grant to Plaintiff such other and further relief as may be just and

proper.

Dated: Little Neck, New York
       December 4, 2019

                                            Yours, etc.,

                                            CARUSO GLYNN, LLC
                                            Attorneys for Plaintiff
                                            Johnson Controls Enterprises
                                            Mexico S. De R.L. De C. V

                                      By:      La«1r-Mee C. �lflf
                                            Lawrence C. Glynn (LCG-6431)
                                            242-03 Northern Blvd.
                                            Suite 201
                                            Little Neck, N.Y. 11362
                                            (718) 819-8667
                                            lglynn@carusoglynn.com
                                            CG File No.: 42.100319.01




                                                       8
             Case 1:19-cv-11157 Document 1 Filed 12/05/19 Page 9 of 9


                                        VERIFICATION



               LAWRENCE C. GLYNN, under the penalties of perjury, hereby affirms:

               That he is an attorney admitted to practice before the Courts of this State and is a

member of the firm of CARUSO GLYNN, LLC, attorneys for Plaintiff herein.

               That he has read the foregoing Verified Complaint and knows the contents thereof

and that the same is true to his own knowledge, except as to the matters therein stated to be alleged

upon information and belief and as to those matters, he believes them to be true.

               Deponent further says that the sources of his information and the grounds for his

belief as to all matters therein stated to be alleged on information and belief, is derived from

documents, records, correspondence and memoranda of Plaintiff concerning the maters set forth in

the Verified Complaint in the possession of deponent.

Dated: Little Neck, New York
     December 4, 2019




                                              Lawrence C. Glynn
